Citation Nr: 1803746	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-22 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Jan Dils, attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969. 

This case comes before the Board of Veterans' Appeals (the Board) rating decisions in August 2011 and March 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The August 2011 decision denied the Veteran's claim for service connection for PTSD, and the March 2014 decision denied service connection for tinnitus and bilateral hearing loss. 

This case was previously before the Board in June 2017.  At that time, the Board remanded the case in order to hold a hearing.  In October 2017, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  The case is properly before the Board, once again. 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD that conforms with the DSM. 

2.  The Veteran served as part of the Vietnam Air Campaign Offensive combat operation while stationed in Vietnam. 

3.  The Veteran's PTSD is etiologically related to his combat service in Vietnam. 

4.  The Veteran has a valid diagnosis of tinnitus. 

5.  The Veteran first began experiencing tinnitus while in service. 


CONCLUSION OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria to establish service connection for PTSD have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria to establish service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1141, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board does note that there appears to be outstanding medical records from VA treatment at the Beckley VAMC and Princeton Vet Center regarding the Veteran's PTSD treatment.  However, since there is sufficient evidence to grant the Veteran's claims for PTSD and Tinnitus without these records, a remand to obtain those records is not necessary, as it would only result in a delay of an award of service connection. 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Stegall Considerations

The Veteran's claim was remanded in June 2017 to afford the Veteran a hearing.  Upon remand, the Veteran was provided a hearing in October 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Service Connection for PTSD

Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 4.125 (2017), if the diagnosis of a mental disorder does not conform to the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed. 2013) (hereinafter DSM) or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2017).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2017); see also, 38 U.S.C. § 1154(b) (2012).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3) (2017).

Here the Veteran has claimed he has PTSD that is related to his service in Vietnam.  The Veteran has presented evidence that he has undergone treatment for PTSD for nearly a decade, and has testified that it is related to his combat experience in Vietnam. 

The evidence is at least in equipoise as to whether the Veteran has a diagnosis of PTSD that conforms to the DSM.  The Veteran has undergone treatment at VA facilities in Princeton, West Virginia; Mountain Home, Tennessee, and Bristol, Virginia; where he was diagnosed with and treated for PTSD by mental health professionals including Dr. SJH and Dr. SB.  The United States Court of Appeals for Veteran's Claims (the Court) has held that mental health professionals making PTSD diagnoses "are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis." Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  So, while these records do not enumerate the DSM criteria, they are sufficient to establish a diagnosis of PTSD in the absence of clear evidence to the contrary. 

The Board notes that VA examiner Dr. DEL stated that at the examination conducted in January 2011, the Veteran did not appear to meet the DSM criteria for a PTSD diagnosis.  He noted that at that specific examination the Veteran reported improved sleep due to medication, was unable to recall specific nightmares occurring within a year of the examination that related to his trauma, and that he did not have intrusive thoughts related to his trauma.  However, the remaining evidence in the record, including treatment records from before and after the examinations contradict these statements.  They note recurrent and even worsening nightmares relating to combat experiences and that the Veteran experiences intrusive thoughts.  Letters from treating Dr. SJH specifically enumerate these symptoms and one letter even notes that the diagnosis conforms to the DSM.  These reports are more consistent with treatment records and based on an ongoing treatment relationship with the Veteran.  Thus the Board affords them greater weight in comparison to the January 2011 VA examination. 

The evidence further establishes the Veteran experienced stressors related to his currently diagnosed PTSD while in service.  The Veteran has testified that when he arrived in Vietnam there was an ongoing combat offensive.  He stated that while stationed at an airfield, he experienced sustained attacks from enemy mortars.  One instance was reported to last for three straight days.  The Veteran's military personnel records indicate he was part of the Vietnam Offensive Air Campaign combat operation while stationed in Vietnam.  The Veteran's military occupational specialty of pavement maintenance specialist in the Air Force would have likely placed him the situations he has described.  Thus, there is credible and competent evidence of the Veteran's claimed stressor. 

Finally, the letters from Dr. SJH and the January 2011 VA examiner DEL both note that the Veteran's PTSD symptoms are related to his actual experiences in Vietnam, including mortar attacks.  Thus, there is sufficient medical evidence to establish a causal nexus between the Veteran's current disability of PTSD and his claimed stressor while in active service. 

Therefore, service connection for PTSD is warranted by the evidence of record. 

Service Connection for Tinnitus

Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the September 2013 VA examination, the Veteran reported persistent tinnitus.  That examination noted the Veteran's current disability of tinnitus.  Thus, the evidence establishes a current disability of tinnitus. 

Further, the Veteran testified at his October 2017 hearing that he had experienced tinnitus since he was in service.  The Veteran is competent to testify to his own experiences.  Further, the Court has found that a layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Given that the Veteran's statements have been consistent, and the lack of contradictory evidence, the Board finds these statements credible.  Therefore, the evidence establishes the second Hickson element, an in-service incurrence or injury. 

With respect to the final Hickson element, the Veteran has testified that he has experienced tinnitus persistently since active duty.  This testimony is sufficient to establish a nexus between the Veteran's current tinnitus and the in-service incurrence.  This is because for certain chronic disorders, shown as such in service, so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2017).  Tinnitus caused by acoustic trauma is considered is among the chronic diseases listed under 38 C.F.R. § 3.309(a) (2017).  See Fountain v. McDonald, 27 Vet. App. 258, 263 (2015).  Therefore, a presumption of service connection for chronic diseases under 38 C.F.R. § 3.303(b) (2017) applies to this tinnitus claim, and the third Hickson element is satisfied.

Resolving all reasonable doubt in favor of the Veteran, his tinnitus cannot be satisfactorily disassociated from service.  Thus, all elements required to establish service connection for tinnitus have been satisfied, and service connection is warranted.  38 C.F.R. § 3.102 (2017).  


ORDER

Entitlement to service connection for PTSD is granted. 

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran has presented additional evidence in the form of medical studies that indicates that the onset of hearing loss may have a delayed onset.  The evidence already of record indicated that the Veteran has a current hearing loss disability and his hearing is worse than it was when he exited service.  Thus, the issue of whether the Veteran's hearing loss is due to a delayed onset has been raised.  However, the VA examiner's opinions from September 2013 and November 2016 do not address this evidence, as it was submitted after the opinions were written.  A remand is necessary to obtain an addendum opinion to address the new evidence presented.  

The Board also notes that there remain outstanding VA medical records.  The Veteran has reported that he has received treatment from the VA in since 2007, however there are no VA records associated with the claims file between February 2012 and October 2016.  Upon remand, any outstanding VA records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding VA records regarding the Veteran's hearing loss, including those dating from February 2012 to October 2016 from the VA facilities in Bristol, Virginia; Mountain Home, Tennessee; and Princeton, West Virginia. 

2.  Thereafter, forward the Veteran's claims file, including a copy of this remand, to the examiner who provided the November 2016 medical opinion (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hearing loss is related to a disease or injury, including acoustic trauma, incurred during his military service.  

The examiner should also address whether the Veteran has delayed onset hearing loss that is at least as likely as not related to acoustic trauma that occurred during  his military service.  Specifically addressing the medical studies the Veteran provided in November 2017.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


